Filed 11/15/06 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2006 ND 232







City of Wishek, 

a municipal corporation, 		Plaintiff and Appellee



v.



Raymond Kaseman, 		Defendant and Appellant







No. 20060192







Appeal from the District Court of McIntosh County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Richard E. Herr, P.O. Box 825, Wishek, N.D. 58495-0825, for plaintiff and appellee.



Terry W. Elhard, P.O. Box 99, Ashley, N.D. 58413-0099, for defendant and appellant.



Wishek v. Kaseman

No. 20060192



Per Curiam.

[¶1]	Raymond Kaseman appeals the trial court's judgment granting the City of Wishek's summary judgment motion.  He argues summary judgment should have been granted in his favor.  Summary judgment in favor of the City of Wishek is supported by the record; therefore, we summarily affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Daniel J. Crothers

Mary Muehlen Maring

Georgia Dawson, D.J.



[¶3]	The Honorable Georgia Dawson, D.J., sitting in place of Sandstrom, J., disqualified.